Citation Nr: 1200537	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1970.

This case was originally before the Board of Veteran' Appeals (Board) on appeal from an October 2007 rating decision issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating, effective January 12, 2007.  A July 2009 Board decision denied entitlement to an initial rating in excess of 50 percent.

In March 2010, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand the appeal to the Board; and in a July 2010 Board decision, the Board increased the Veteran's initial schedular rating for PTSD to 70 percent, but denied a higher initial rating.

In August 2011, the Court granted a joint motion for partial remand on the bases that the Board failed to address the issue of TDIU.  The parties respectfully requested that the Court not disturb the portion of the Board's decision that assigned an initial 70 percent for PTSD.  As such, TDIU is the issue reflected on the title page of this decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if any action on his part is required.


REMAND

As noted, the Court granted a joint motion for partial remand in order for the Board to address the issue of TDIU.  A March 2008 VA mental health physician note documents that the Veteran had resigned from his job.  He indicated that prior to the resignation he underwent several surgeries and was off of his psychiatric medications for several weeks.  He subsequently went back to work and engaged in an argument with his boss.  In his April 2008 substantive appeal, the Veteran reported that he was unable to handle work, and that he still had suicidal tendencies despite treatment.  

The Board notes that a claim for TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran asserted that he is no longer able to work because of symptomatology associated with his service-connected PTSD.  Accordingly, a claim for TDIU is properly before the Board.  See Id.  

A this juncture, the Board calls attention to Friscia v. Brown, 7 Vet. App. 294 (1995), in which it was held that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Given this, and pursuant to VA's duty to assist, an examination should be arranged in this case.  Indeed, the Veteran is unemployed and his service-connected disability satisfies the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Thus, VA must obtain a medical opinion to determine whether it is at least as likely as not that his PTSD disability renders him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.

Additionally, ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:

1. Obtain any relevant VA treatment records from the Pensacola VA outpatient clinic, and any other VA medical facility that may have treated the Veteran for his PTSD since March 2008 and associate those documents with the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the impact his service-connected PTSD on his ability to obtain and retain employment.  The claims folder should be made available to the examiner, who should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected PTSD, alone or in concert with other service-connected disabilities (he is rated 10 percent for tinnitus and zero percent for hearing loss).  The examination report must include a complete rationale for all opinions and conclusions reached.

3. After taking any further development deemed appropriate, the RO should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the appellant and his attorney should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



